DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 21 October 2021 and 14 June 2021 have been entered in full.  Claims 1-45 are cancelled.  Claims 46-75 are added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 48-75, drawn to a solution formulation comprising an antagonistic anti-IL-31RA antibody, classified in C07K 16/2866.

II. Claims 46 and 47, drawn to a method of treating a subject affected with or at risk of being affected with an IL-31-associated disorder comprising administering a solution formulation comprising an antagonistic anti-IL-31RA antibody, classified in A61K 39/3955.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the product claimed can be used in materially different methods, such as in in vitro cell assays or protein purification assays.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification 

•   the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)

•   the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


4.	During a telephone conversation with Janis Fraser on 20 October 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 48-75.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 46 and 47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 November 2021, 29 July 2021, and 23 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janis Fraser on 01 November 2021.
The application has been amended as follows: 

Specification
The title of the specification is amended to the following: “ANTI-IL-31RA ANTIBODY-CONTAINING FORMULATIONS”.  

Claims 
Cancel claims 46 and 47


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The claimed formulation comprising a specific anti-IL31RA antibody; Tris buffer; arginine or a salt thereof; sucrose or trehalose; and poloxamer 188 or polysorbate 20 is novel and nonobvious. Specifically, the closest prior art, Kuramochi et al. (U.S. Patent 8,575,317) and 
Additionally, the skilled artisan would not have been motivated and would not have expected success to combine the antibody of Kuramochi et al. and Kaneko et al. with just any buffer or additional elements (or amounts/concentrations thereof).  It is well known in the art that although antibodies share structural similarities, development of commercially viable antibody pharmaceuticals has not been straightforward because of their unique and somewhat unpredictable solution behavior (Wang et al., J Pharm Sci 96(1): 1-26, 2007; abstract; page 5, column 1; pages 8-14).  Antibodies experience a variety of physical and chemical instabilities, such as denaturation, aggregation, surface adsorption, deamidation, oxidation, isomerization, and fragmentation (Wang 2007, page 21, column 2, 1st paragraph).  Wang et al. 2007 also disclose that due to the significant difference in primary sequence among different antibodies, the relative severity of these degradation pathways can be significantly different (page 21, column 2, 1st paragraph).  Wang et al. 2007 even state that “[a]ll the formulation excipients and buffering agents used in commercial antibody products…should be evaluated individually for each antibody drug candidate through stability studies before they are chosen as part of the product, as antibodies are structurally different” (page 21, column 2, 2nd paragraph).  Furthermore, the relevant literature teaches that formulation of solid protein pharmaceuticals (i.e, lyophilization) st paragraph; cited on the IDS of 23 July 2021).  Furthermore, regarding the requirement of arginine in the formulations of the instant claims, Fukuda et al. (Pharm Res 31: 992-1001, 2014; cited on the IDS of 23 July 2021) and Kim et al. (Int J Pharmaceutics 51: 26-37, 2016; cited on the IDS of 23 July 2021) both teach that while arginine suppresses the aggregation of many proteins, it also has a potentially negative effect on protein stability for other proteins (see Fukuda et al. page 993, column 1, 2nd full paragraph; Kim et al., page 27, column 1; page 34).  
The instant specification at pages 61-71 discloses numerous experiments examining the stability and aggregation of various lyophilized and solution formulations comprising the claimed anti-IL31RA antibody.  Therefore, the specification meets 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification sets forth the best mode to carry out the invention. The claims also .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 48-75 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
01 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647